DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a system for knotless suture anchoring that includes the combination of recited limitations in claims 1 and 8. The art alone or in combination did not teach (Claim 1) wherein an elongate inner shaft configured to be removably received within the lumen of the outer shaft and through the first and second anchor bodies such that a distal end of the inner shaft protrudes beyond a distal end of the distal portion, the inner shaft having a driver shaft portion configured to be removably coupled to the first anchor body within the first lumen such that the inner shaft is configured to be rotated to cause the proximal portion of the first anchor body to move proximally into the second lumen and to occlude the opening of the second anchor body; (Claim 8) a distal anchor body having a distal portion, a proximal portion, and an outer wall defining a first lumen that extends through the distal anchor body; and a proximal anchor body having a distal end mated to a proximal end of the distal anchor body, the proximal anchor body having an outer wall defining an interior of a second lumen that extends through the proximal anchor body and at least one opening formed through a side of the outer wall that is offset from the distal end and a proximal end of the proximal anchor body, the second lumen being configured to receive the proximal portion of the distal anchor body therein when a locking force is applied to the distal anchor body. The closest prior art of record Konrath et al. (U.S. Patent Publication No. 2016/0128682 A1) teaches against rotation rather Konrath et al. uses a pull rod from proximal retraction and a frangible portion, as such it would not be obvious to modify Konrath et al. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/               Primary Examiner, Art Unit 3771